Title: From George Washington to Colonel Daniel Brodhead, 4 July 1780
From: Washington, George
To: Brodhead, Daniel



Dear Sir
Head Quarters Bergen County [N.J.] 4th July 1780.

I have duly received your favors of the 18th March—24th April and 13th and 30th of May. It is much to be regretted that the state of our regular Troops will not admit of a detachment sufficient to reduce the posts of the enemy to the Westward or even to undertake any thing

offensive against the hostile tribes of Indians—Militia, besides being very expensive, are so exceedingly capricious that I should be loth to attempt any thing with them which depended upon more than a very short time to accomplish the object.
We are in hourly expectation of a considerable French Land and Sea force which is intended to cooperate with us agt the common enemy. We are, for this purpose, endeavouring to draw out a competent reinforcement of Men and supplies to enable us, in conjunction with our Allies, to strike decisively at the enemy. I fear we shall, notwithstanding the emergency of the occasion, fall very far short of the number of men required. I mention these matters to shew the impracticability of detaching any troops at present to the Westward, altho’ I look upon the reduction of the post at Detroit, as a measure most desirable—and without which I beleive the Savages upon that quarter will never be kept in proper order.
I do not conceive that I have a right to delegate a general power to hold Courts Martial. There must be an application for a Court whenever particular objects present themselves. This may, it is true, in some measure delay the course of justice, but it cannot, from the necessity of the case, be avoided. I am with great Regard Dear Sir Your most obt Servant

Go: Washington

